                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 11/15/2019
 ---------------------------------------------------------------------- X
 TOM MILLIKEN (derivatively on behalf of                                :
 HOSPITALITY INVESTORS TRUST, INC.),                                    :
                                                                        :
                                              Plaintiff,                :
                                                                        :       18-CV-1757 (VEC)
                            -against-                                   :
                                                                        :            ORDER
                                                                        :
 AMERICAN REALTY CAPITAL HOSPITALITY                                    :
 ADVISORS, LLC, ET AL.                                                  :
                                                                        :
                                              Defendants.               :
 ---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS on November 15, 2019, the parties appeared for a conference with this

Court;

         IT IS HEREBY ORDERED that the stay on this case is lifted.

         IT IS FURTHER ORDERED that no later than December 20, 2019, either: (i) the parties

and the Special Litigation Committee must file a joint stipulation proposing a schedule for filing

a Second Amended Complaint, moving against or answering the Second Amended Complaint,

and discovery, or (ii) the Special Litigation Committee must make a motion proposing next steps

in this case based on the contents of its report. Defendants’ time to move against or answer the

Amended Complaint is stayed until further order from this Court. Discovery is also stayed until

further order from this Court.

SO ORDERED.
                                                                  ________________________
Date: November 15, 2019                                              VALERIE CAPRONI
      New York, New York                                           United States District Judge
